Shepley, C. .T.
— The only question presented is, whether a copy of the decision of the selectmen of the town of East-port, that Elizabeth Howard was insane, duly authenticated by the selectmen, was properly received as evidence.
By the Act approved on August 2, 1847, c. 33, § 8, the •selectmen of towns are constituted a board of examiners, and are authorized to call before them, and to hear testimony and to decide, whether the person, against whom complaint has been made, is insane. They are required by the seventeenth section to keep a record of their doings, and to furnish a copy of it to any person interested on payment therefor.
Over their decision, the town, in which the person alleged to be insane resides, has no control. Their certificate, sent to the hospital and stating the residence of the insane person, is by the eleventh section made sufficient evidence to render such town liable for the expense of commitment and support; and the town may recover that expense of another town, as if incurred for the ordinary expense of a pauper; and yet such person is not to be deemed a pauper.
When a town desires to recover such expense of another town, it must prove, that such a decision by the selectmen has been made. That decision could not be proved by parol *405testimony, when the act requires, that a record of it should be made. It must be proved by a production of that record, or by a transcript or duly authenticated copy of it. It is by the Act made a public record, and to a copy of it all persons interested are entitled. It might not be possible to furnish such copies, if the original record were liable to be transported from place to place as testimony. There might be many records of such cases in one book of records, and if that book only could be used as testimony, it might be still more difficult to furnish copies to those entitled to them. To avoid such inconveniences, and to preserve the record more safely, the law permits duly authenticated copies of all public records and documents to be received as evidence.
The Act having made it the duty of the selectmen to fur-* nish copies, the copy duly authenticated by them was properly received as evidence. Exceptions overruled.
Tenney, Rice and Hathaway, J. X, concurred.